Title: From Alexander Hamilton to George Washington, 25 October 1794
From: Hamilton, Alexander
To: Washington, George


Berlin [Pennsylvania] 3d days MarchOctober 25. 17947 oClock in theEvening
Sir
We arrived here this afternoon. A very heavy rain has rendered the march extremely arduous and distressing; but we find here much better shelter than was foreseen. Our baggage & stores are just beginning to arrive. The Jersey line & Brigade of Cavalry took the right hand road about five miles back.
Tomorrow we shall continue our march & I hope that we shall conform to the general arrangement though we must shorten tomorrows march & lengthen that of the day following.
The troops have shewn all the patience that could have been expected. In short I perceive nothing amiss.
Bradford & Fulton it is said are gone off. By tracing time, it is not probable they were at all influenced by the arrest of Husbands & Philson.
With the highest respect & truest attachment   I have the honor to be Sir   Your obed ser
A Hamilton
The President of The UStates
